Exhibit 99.1 Towerstream Reports Second Quarter 2014 Results MIDDLETOWN, R.I., August 11, 2014 – Towerstream Corporation (NASDAQ: TWER) (the “Company”), a leading 4G and Small Cell Rooftop Tower company, announced results for the second quarter ended June 30, 2014. Second Quarter Operating Highlights HetNets Tower Corporation Subsidiary ● Revenues increased to $0.7 million in the second quarter 2014 compared to $0.2 million in the second quarter 2013. ● Expanded Wi-Fi locations for large cable company customer by approximately 20% over the twelve months ended June 30, 2014. ● Signed Master Lease Agreement with a major US wireless carrier for small cell deployments. Towerstream Corporation ● Total customer average revenue per user (“ARPU”) totaled $760 during the second quarter 2014 as compared to $758 for the first quarter 2014 and $740 for the second quarter 2013. ● Customer churn for the second quarter 2014 was 1.71% compared to 2.33% for the first quarter 2014 and 2.34% for the second quarter 2013. ● New Cogent-like offering of 100 Mbps for $699 continues to gain traction with 13 customer installations and 9 buildings lit. Management Comments “Securing our first Master Lease Agreement with a US carrier was an important milestone for our subsidiary, Hetnets TowerCorporation," stated Jeffrey Thompson, President and CEO. "Our robust backhaul network, diverse portfolio of rooftop locations, and strong partnerships with equipment vendors will enable us to deliver a one stop, total solution to carriers as the densification begins over the next few quarters." “Our new 100 megabit offering continues to gain traction and customer additions, and we have targeted additional buildings fordeployment over the balance of the year,” stated Joseph Hernon, Chief Financial Officer. “Our newly formed customer retention team has restored churn to our historical levels of approximately 1.7 percent which has been our average for the past 36 months.” Page 1 of 12 Selected Financial Data and Key Operating Metrics (All dollars are in thousands except ARPU) (Unaudited) Three months ended 6/30/2014 3/31/2014 6/30/2013 Revenues $ $ $ Gross margin Consolidated 26 % 30 % 37 % Fixed wireless 65 % 67 % 70 % Capital expenditures Fixed wireless $ $ $ Shared wireless infrastructure Corporate 46 Churn rate (1) % % % ARPU (1) $ $ $ ARPU of new customers (1) Cash and cash equivalents (All dollars are in thousands except ARPU) See Non-GAAP Measures below for the definitions of Churn, ARPU and ARPU of new customers. Consolidated Statement of Operations (Unaudited) (All dollars are in thousands except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Operating Expenses Cost of revenues 6,102 Depreciation and amortization 3,281 Customer support 1,147 Sales and marketing 1,399 General and administrative 2,667 Total Operating Expenses 14,596 29,419 Operating Loss ) Other Income/(Expense) Gain on business acquisition - 63 - Interest expense, net ) Other income (expense), net (4 ) (4 ) (7 ) (7 ) Total Other Income/(Expense) ) - ) Net Loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted Page 2 of 12 Statement of Operations - Segment Basis (Unaudited) Three Months Ended June 30, 2014 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 2,620 3,514 14 ) 6,102 Depreciation and amortization 2,081 977 223 - 3,281 Customer support 268 179 700 - 1,147 Sales and marketing 1,252 63 84 - 1,399 General and administrative 202 158 2,307 - 2,667 Total Operating Expenses 6,423 4,891 3,328 ) 14,596 Operating Income (Loss) $ 1,149 $ ) $ ) $ - $ ) Non-recurring expenses, primarily acquisition related - - 91 - 91 Non-cash expenses (a) 2,187 1,039 477 - 3,703 Adjusted EBITDA (b) 3,336 ) ) - ) Less: Capital expenditures 1,403 490 205 - 2,098 Net Cash Flow (b) $ $ ) $ ) $ - $ ) Three Months Ended June 30, 2013 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 29 ) Depreciation and amortization - Customer support - Sales and marketing 91 - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Non-recurring expenses, primarily acquisition related - - 47 - 47 Non
